Citation Nr: 1002228	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  03-00 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for bilateral foot strain 
status post bilateral metatarsal osteotomy and pes cavus, 
rated as 30 percent disabling since 
December 7, 1999, and 50 percent disabling since September 
20, 2007.  


REPRESENTATION

Appellant represented by:	Michael R. Viverna, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his father


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision rendered by the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 2006, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file.

The Veteran's claim of entitlement to an increased rating for 
metatarsalgia with plantar keratoses and bilateral pes cavus 
was denied by the Board in April 2007 and the Veteran 
appealed the decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In April 2008, the Veteran, through 
his attorney and the Secretary of Veterans Affairs, submitted 
a Joint Motion for Remand (Joint Motion) requesting that the 
Board's April 2007 decision denying the Veteran's increased 
rating claim for his bilateral foot disability be vacated and 
remanded to allow the Board to set forth adequate reasons and 
bases for its findings and conclusions.  In an April 2008 
Order, the Court granted the motion and remanded the case to 
the Board for further appellate review.  

In July 2008, the Board remanded the matter to the RO, 
principally to afford the Veteran a VA examination.  He 
underwent a VA examination in April 2009, and in a May 2009 
Supplemental Statement of the Case, the RO granted an 
increased rating for the bilateral foot disability 
(recharacterized the disability as "bilateral foot strain 
status post bilateral metatarsal osteotomy and pes cavus"), 
assigned a 30 percent rating, effective December 7, 1999, and 
a 50 percent rating, effective September 20, 2007.  
Thereafter, in November 2009, the RO returned the claims 
folder to the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993)(a decision awarding a 




higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office in Oakland, California.  VA will notify the 
appellant if further action is required.

REMAND

In December 2009, and following return of the claims folder 
to the Board, the Veteran, through his attorney, submitted 
additional evidence.  The evidence consisted of a VA Form 21-
4138, Statement in Support of Claim, in which the Veteran 
made various statements regarding the severity of his 
service-connected bilateral foot disability.  

The appellant did not waive initial RO review of the 
evidence.  Rather, he expressly requested that the evidence 
be reviewed by the RO in the first instance.  See generally, 
38 C.F.R. § 20.1304; Disabled American Veterans v. Principi, 
327 F.3d 1339 (Fed. Cir. 2003)(holding that decisions of the 
Secretary are subject to one review on appeal).  In view of 
the above, and to avoid any prejudice to the Veteran (see 
Bernard v. Brown, 4 Vet. App. 384 (1995)), the matter on 
appeal must be returned to the RO for consideration of the 
claim in light of all additional evidence added to the 
record.  

In addition, in a letter accompanying the Veteran's 
statement, the Veteran, through his attorney, requests that 
he be afforded a new VA examination.  He makes no specific 
argument regarding the adequacy of the April 2009 VA 
examination nor does he suggest that the RO failed to comply 
with the Board's July 2008 Remand instructions, but instead 
argues that because the service-connected bilateral foot 
disability is prone to flare-ups, it should be evaluated 
during an active, rather than inactive, phase.  




The Board notes that the Court has questioned the adequacy of 
VA examinations when there was evidence to suggest that the 
disability in question was subject to remission in 
recurrence.  See Bowers v. Derwinski, 2 Vet. App. 675 
(1992)(noting that an adequate examination requires that the 
examiner address the "frequency and duration" of the 
appellant's service-connected herpes "when the infection is 
in its active stage"); Ardison v. Brown, 6 Vet. App. 405 
(1994)(noting that the Board must "provide for the conduct 
of an adequate examination during the active phase of the 
appellant's tinea pedia").  In addition, the Court has noted 
that the worsening of condition during an active phase must 
result in occupational impairment.  Voerth v. West, 13 Vet. 
App. 117, 122-23 (1995). 

Here, however, the Veteran has not pointed to any evidence 
suggesting that VA's duty to assist would require that the 
Secretary obtain an examination during an active rather than 
inactive phase, nor has he suggested how the VA examination, 
conducted in April 2009 was otherwise inadequate for rating 
purposes.  

The Board notes that an examination is considered adequate 
when it is based on consideration of the appellant's prior 
medical history and examinations and also describes the 
disability in sufficient detail so that the Board's 
evaluation of the disability will be a fully informed one.  
Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Here, 
the evidence of record does not reveal a history of remission 
or recurrence.  Moreover, the VA examiner in April 2009 
carefully reviewed the Veteran's history, to include review 
of the Veteran's claims folder, and conducted a detailed and 
thorough physical examination.  The history did not indicate 
that the disability was subject to active versus inactive 
phases, nor did it suggest that it resulted in occupational 
impairment during a flare-up.  Finally, the VA examiner 
responded to the questions asked in the July 2008 Remand 
directive.  Accordingly, the Board finds that while remand is 
warranted in order for the RO to review the recently 
submitted evidence, VA has no further duty to conduct 
additional examination.  The Veteran, of course, is free to 
submit additional evidence addressing the question of whether 
the disability is subject to flare-ups and whether an 
examination should be scheduled during a period of flare-up.  
Depending upon the evidence received, if the RO determines 
that another examination is warranted it should be scheduled. 

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and ask him to 
provide any additional evidence or argument 
pertaining to the issue on appeal, to 
include any evidence showing that the 
disability is subject to periods of 
exacerbation or flare-up.  

2.	Thereafter, and after allowing the 
Veteran a reasonable period to respond, 
conduct any additional development 
considered necessary, including a VA 
examination.  The RO should then 
readjudicate the claim on appeal in light 
of all pertinent evidence (to particularly 
include all that added to the claims file 
since the RO certified the appeal to the 
Board) and legal authority.  

3.	If any benefit sought on appeal remains 
denied, the RO must furnish to the veteran 
and his representative an appropriate 
Supplemental Statement Of the Case (to 
include clear reasons and bases for the 
RO's determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



